

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT
 
     THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (“First Amendment”) is
made as of the 6th day of December, 2010, by and between MERITOR FRANCE, a
societe en nom collectif organized under the laws of France (“Seller”),
ARVINMERITOR, INC., a corporation organized under the laws of the State of
Indiana (“Seller Guarantor”), and 81 ACQUISITION LLC, a limited liability
company organized under the laws of the State of Delaware (“Buyer”). Capitalized
terms used herein and not otherwise defined have the respective meanings
assigned to them in the Purchase and Sale Agreement identified below.
 
WITNESSETH:
 
WHEREAS, Seller, Seller Guarantor and Buyer have executed and delivered that
certain Purchase and Sale Agreement dated as of August 3, 2010 (the “Purchase
and Sale Agreement”); and
 
WHEREAS, the parties desire to amend the Purchase and Sale Agreement as provided
below in this First Amendment (as so amended, the “Amended Agreement”).
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are mutually acknowledged,
and intending to be legally bound hereby, the parties hereby agree as follows:
 
     1. The parties acknowledge and agree that as a result of changes in the
Pre-Closing Reorganization Transactions, the membership interests of Body
Systems USA, LLC (formerly known as Body Systems USA, Inc.; “Body Systems USA”)
will not be owned directly or indirectly by the Acquired Parent Company as of
the Closing Date. At Closing, in addition to the sale of the Acquired Parent
Shares by Seller to Buyer, Seller shall cause its Affiliate, ArvinMeritor
Holdings France SNC (“ARM France”), to sell convey, transfer, assign and deliver
to Buyer, and Buyer will purchase from ARM France, all of ARM France’s right,
title and interest in and to all of the membership interests of Body Systems
USA, free and clear of all Encumbrances, except Permitted Encumbrances if any.
Body Systems USA and its Affiliates (other than Seller and the Seller
Affiliates) as of Closing shall be deemed to be Acquired Companies for all
purposes under the Amended Agreement.
 
     2. In addition to the purchase of the Acquired Parent Company Shares and
the membership interests of Body Systems USA as contemplated by the Amended
Agreement, at Closing Anish Ghoshal will sell convey, transfer, assign and
deliver to Inteva Mexico Holding, LLC (an Affiliate of Buyer), and Buyer will
cause Inteva Mexico Holding, LLC to purchase, one share of Meritor Light Vehicle
Systems India Private Limited (the “Nominee Share”), free and clear of all
Encumbrances, except Permitted Encumbrances if any. For clarification, Meritor
Light Vehicle Systems India Private Limited and its Affiliates (other than
Seller and the Seller Affiliates) shall be deemed to be Acquired Companies for
all purposes under the Amended Agreement.
 

--------------------------------------------------------------------------------

 

     3. The Purchase Price to be paid by Buyer pursuant Section 2.2 of the
Purchase and Sale Agreement shall be deemed to include the purchase price for
the Acquired Parent Shares, the membership interests of Body Systems USA and the
Nominee Share.
 
     4. Section 2.5(b)(i) of the Purchase and Sale Agreement is hereby amended
to add the assignment documents necessary to transfer the membership interests
of Body Systems USA and the Nominee Share.
 
     5. The second sentence of Section 3.11(a) of the Purchase and Sale
Agreement is hereby amended and restated to read in its entirety as follows:
 
     “Except as set forth in Section 3.11 of the Seller Disclosure Letter, as of
the Closing Date, Seller will be the record and beneficial owner of all of the
outstanding Acquired Parent Shares and Acquired Parent Company or another
Acquired Company, in each case as described in Appendix A, will be the record
and beneficial owner of all of the other outstanding Acquired Company Shares, in
each case free and clear of all Encumbrances except for Permitted Encumbrances.”
 
     6. The parties acknowledge and agree that Buyer has complied with the
requirements of Section 5.2(b) of the Purchase and Sale Agreement with respect
to Competition Law Filings in Brazil, China and the European Union and that the
relevant competition authorities in Brazil, China and the European Union have
indicated that the proposed transactions may proceed.
 
     7. The parties acknowledge and agree that notwithstanding the provisions of
Section 5.11 of the Purchase and Sale Agreement, certain Credit Support
Arrangements will not be cancelled by Seller as of the Effective Time and Buyer
will not be obligated to replace these Credit Support Arrangements, subject to
the following terms and conditions:
 
     (i) The Deutsche Bank Guaranty for Pre-Pension Plan of ArvinMeritor LVS
Brussels (the “DB Guaranty”), including the cash collateral in support thereof,
will not be cancelled by Seller as of the Effective Time and Buyer will not be
obligated to replace the DB Guaranty. In consideration thereof, the amount of
cash collateral in support of the Guarantee as of the Effective Time shall be
deemed to be additional Cash of the Acquired Companies as of the Effective Time
and shall be included in the calculation of the Estimated Cash Amount, the Cash
Adjustment Amount, the Final Closing Cash Amount, the Closing Payment and the
Purchase Price in accordance with Article II of the Amended Agreement.
 
2
 

--------------------------------------------------------------------------------

 

     (ii) Contrat D’Affacturage no. 00191140 dated February 16, 2007 by and
between ArvinMeritor L.V.S. France and B.N.P. Paribas Factor S.A. (the
“Contrat”) will not be cancelled by Seller as of the Effective Time and Buyer
will not be obligated to replace the Contrat.
 
     (iii) Framework Agreement on Assignment of Receivables for Consideration
dated April 2, 2008 by and between ArvinMeritor LVS Liberec a.s. and ABN Amro
Bank N.V. (the “Framework Agreement”) will not be cancelled by Seller as of the
Effective Time and Buyer will not be obligated to replace the Framework
Agreement.
 
     (iv) Guarantee issued by Deutsche Bank to various landlords on behalf of
ArvinMeritor GmbH (the “Guarantee”), including the cash collateral in support
thereof, will not be cancelled by Seller as of the Effective Time and Buyer will
not be required to replace the Guarantee. In consideration thereof, the amount
of cash collateral in support of the Guarantee as of the Effective Time shall be
deemed to be additional Cash of the Acquired Companies as of the Effective Time
and shall be included in the calculation of the Estimated Cash Amount, the Cash
Adjustment Amount, the Final Closing Cash Amount, the Closing Payment and the
Purchase Price in accordance with Article II of the Amended Agreement.
 
     (v) Deposit with LBBW (Landesbank Baden Württemberg) on behalf of
ArvinMeritor GmbH regarding the obligation under the old age part-time contact
(the “Deposit”), including the cash collateral in support thereof, will not be
cancelled by Seller as of the Effective Time and Buyer will not be required to
replace the Deposit. In consideration thereof, the amount of the Deposit (and
cash collateral in support thereof) as of the Effective Time shall be deemed to
be additional Cash of the Acquired Companies as of the Effective Time and shall
be included in the calculation of the Estimated Cash Amount, the Cash Adjustment
Amount, the Final Closing Cash Amount, the Closing Payment and the Purchase
Price in accordance with Article II of the Amended Agreement.
 
     (vi) The Citibank Letters of Credit on behalf of Meritor LVS India Pty Ltd
described in Section 3.22 of the Seller Disclosure Letter (each a “Citibank
Letter of Credit”; collectively, the “Citibank Letters of Credit”), including
the cash collateral in support thereof, will not be cancelled by Seller as of
the Effective Time and Buyer will not be required to replace the Citibank
Letters of Credit. In consideration thereof, the amount of the cash collateral
in support of each Citibank Letter of Credit as of the Effective Time shall be
deemed to be additional Cash of the Acquired Companies as of the Effective Time
and shall be included in the calculation of the Estimated Cash Amount, the Cash
Adjustment Amount, the Final Closing Cash Amount, the Closing Payment and the
Purchase Price in accordance with Article II of the Amended Agreement.
 
3
 

--------------------------------------------------------------------------------

 

Any and all other Credit Support Arrangements not specifically addressed in this
Section 6 of this First Amendment shall remain subject to Section 5.11 of the
Amended Agreement without any change thereto.
 
     8. Section 5.19 of the Purchase and Sale Agreement is hereby amended and
restated to read in its entirety as follows:
 
     “5.19 Transactions with Affiliates. Except for (i) the Ancillary Agreements
and the other agreements and instruments required to be delivered pursuant to
this Agreement or any of the Ancillary Agreements, (ii) the contracts,
agreements or licenses disclosed on Section 5.19 of the Seller Disclosure Letter
and (iii) the contracts and agreements entered into in connection with or
pursuant to the Pre-Closing Reorganization Transactions that are listed on
Schedule 1 of the First Amendment, all of the contracts Related to the Business
between any Acquired Company or JV Company, on the one hand, and Seller or any
Seller Affiliate, on the other hand, will be terminated effective as of the
Effective Time.”
 
     9. Section 5.31 of the Purchase and Sale Agreement shall be deleted. This
subsection will be designated as “[Reserved]” to maintain the numbering of the
following subsections. The definition of the term “Transition Services
Agreement” contained in Section 1.1 of the Purchase and Sale Agreement is hereby
amended and restated to read in its entirety as follows:
 
     “’Transition Services Agreement’ means the Transition Services Agreement in
substantially the form attached as Exhibit A to the First Amendment.”
 
     10. The parties acknowledge and agree that US $500,000 received by Seller
or a Seller Affiliate prior to Closing in connection with the joint venture
between the Business and PHA and the transactions contemplated by Section 5.32
of the Purchase and Sale Agreement shall be deemed to be a reduction in Cash of
the Acquired Companies as of the Effective Time in the amount of US $500,000,
and notwithstanding the provisions of Section 5.32 of the Purchase and Sale
Agreement, such Cash reduction shall be included in the calculation of the
Estimated Cash Amount, the Cash Adjustment Amount, the Final Closing Cash
Amount, the Closing Payment and the Purchase Price in accordance with Article II
of the Amended Agreement. The parties further acknowledge and agree that Seller
has fully satisfied its obligations under Section 5.32 of the Amended Agreement
and that without limiting the generality of the foregoing, the deduction of Cash
as described above in this Section 7 shall be deemed to satisfy the obligation
under Section 5.32 that any consideration provided to any Acquired Company
continue to be held by such Acquired Company as contemplated by Section 5.32 of
the Amended Agreement.
 
4
 

--------------------------------------------------------------------------------

 

     11. Section 7.1(e)(iii) of the Purchase and Sale Agreement shall be deleted
and shall not be one of the Non-Business Employee Liabilities. This subsection
will be designated as “[Reserved]” to maintain the numbering of the following
subsections. For clarification, any and all Liabilities arising under, pursuant
to or in connection with any pension scheme or arrangement for retirees of the
Seller’s or its Affiliates’ light vehicle systems (LVS) Brussels facility which
was previously closed (“Brussels Pension Liability”) shall be deemed to be a
Liability and obligation of Buyer or an Acquired Company under Article VII for
all purposes under the Amended Agreement and that Buyer shall be responsible
for, or the Acquired Companies shall be and remain liable for (as between the
Seller, on the one hand, and the Buyer and Acquired Companies, on the other
hand) the Brussels Pension Liability. In consideration thereof, the amount of
869,000 Euros shall be deemed to be a reduction in Cash of the Acquired
Companies as of the Effective Time in the amount of 869,000 Euros and such
reduction shall be included in the calculation of the Estimated Cash Amount, the
Cash Adjustment Amount, the Final Closing Cash Amount, the Closing Payment and
the Purchase Price in accordance with Article II of the Amended Agreement.
 
     12. Section 7.1(g) of the Purchase and Sale Agreement shall be added to
read in its entirety as follows:
 
     “(g) The parties acknowledge and agree that certain employees of
ArvinMeritor OE, LLC, a Delaware limited liability company, and Arvin Innovation
Management, Inc., a Delaware corporation, listed on Schedule 2 hereto (the
“Closing Offer Employees”) will not be employed by an Acquired Company as of
Closing. Buyer shall cause one or more U.S. Acquired Companies or other U.S.
Affiliates of Buyer to make offers of employment on the Closing Date to all of
the Closing Offer Employees as of the Closing Date in each case (i) on wage and
salary terms identical to the employee’s current wage and salary and (ii) except
for wage and salary, on terms and conditions substantially equivalent to the
employee’s current terms and conditions of employment (except with respect to
(i) or (ii) in the case of any additional or greater rights that may be required
by Law). A Closing Offer Employee shall be deemed to have accepted such offer of
employment for purposes of this Article VII unless the employee notifies Seller
or the applicable Acquired Company or Buyer Affiliate (in which case the
Acquired Company or Buyer Affiliate shall provide such notice in writing to
Seller) of his or her non-acceptance or fails or refuses to report to work as
scheduled by Buyer or the applicable Acquired Company or Buyer Affiliate after
Closing and written notice of such is provided to Seller or as otherwise
required by Law. Seller or an Affiliate of Seller shall have the right to
request from any Closing Offer Employee a resignation or other evidence of
termination of employment of such employee with Seller or Affiliate of Seller,
in each case, reasonably acceptable to Seller or an Affiliate of Seller, as
applicable. The Acquired Company’s or Buyer Affiliate’s offer of employment to
each such Closing Offer Employee shall be in writing. Those Closing Offer
Employees who accept or are deemed to have accepted the Acquired Company’s or
Buyer Affiliate’s offer of employment shall be deemed to be Business Employees
as provided in this Agreement as of the Effective Time. Buyer shall indemnify
and hold harmless each of the Seller Parties against and in respect of any and
all Losses resulting or arising from the Closing Offer Employees (whether or not
a Closing Offer Employee has accepted or deemed to have accepted the Acquired
Company’s or Buyer Affiliate’s offer of employment), whether now existing or
hereafter arising and whether arising out of occurrences, events or incidents
occurring before, on or after the Effective Time or in respect of any of their
respective beneficiaries or dependents except for Non-Business Employee
Liabilities and the payment of unpaid wages or salaries of Closing Offer
Employees earned for periods of service prior to the Effective Time.”
 
5
 

--------------------------------------------------------------------------------

 

The Purchase and Sale Agreement is hereby amended by adding to it as its
Schedule 2 the list of Closing Offer Employees attached to this First Amendments
as its Schedule 2.
 
     13. The parties acknowledge and agree that notwithstanding the provisions
of Section 7.7 of the Agreement, Seller shall satisfy or shall cause a Seller
Affiliate to satisfy any unpaid wage or salary of any Closing Offer Employee
earned for periods of service prior to the Effective Time, provided, however,
that Buyer shall satisfy, or shall cause the applicable Acquired Company or
Buyer Affiliate to satisfy, all obligations (whether of a Seller, Seller
Affiliate or Acquired Company) to all Closing Offer Employees for any unpaid
bonus, vacation, holiday pay or paid absence allowances earned for periods of
service prior to the Effective Time, excluding any Non-Business Employee
Liabilities, and following the Effective Time, all such amounts shall be paid in
accordance with Buyer’s or such Acquired Company’s or Buyer Affiliate’s normal
payroll practices.
 
     14. The definition of “Closing Deadline” found in Section 11.1(b) of the
Purchase and Sale Agreement is hereby amended from “December 31, 2010” to
“February 8, 2011.”
 
     15. (a) Buyer hereby waives the conditions to its obligation to consummate
the transactions contemplated by the Amended Agreement contained in Sections
8.1(a) (except with respect to the representations and warranties of Seller
contained in Sections 3.1 and 3.11 of the Amended Agreement), (e), (g) and (h)
of the Amended Agreement and (b) Buyer, Seller and Seller Guarantor hereby agree
that the Closing will take place on January 3, 2011. Additionally, Buyer agrees
that the certificate of Seller referred to in Section 8.1(c)(i) of the Amended
Agreement shall not refer to the conditions contained in Section 8.1(a) that
have been waived in the preceding sentence. For clarity, Buyer does not waive
any of the conditions contained in Sections 8.1(b), (c) (except as modified by
the previous sentence), (d) and (f) of the Amended Agreement and Seller does not
waive any of the conditions contained in Sections 8.2 of the Amended Agreement.
 
     16. Appendix A of the Purchase and Sale Agreement is hereby amended and
restated in the form of Appendix A attached hereto.
 
     17. Appendix I of the Purchase and Sale Agreement is hereby amended and
restated in the form of Appendix I attached hereto.
 
6
 

--------------------------------------------------------------------------------

 

     18. As amended as provided above, the Purchase and Sale Agreement shall
continue in full force and affect.
 
     19. This First Amendment shall be governed by and be construed in
accordance with the Laws of the State of New York, without regard however to the
conflicts of laws principles thereof and excluding the United Nations Convention
on the International Sale of Goods.
 
     20. This First Amendment may be executed in multiple counterparts, each of
which shall be an original but all of which together shall constitute one and
the same document. Any facsimile or electronic pdf signature attached to this
First Amendment shall be deemed to be an original and shall have the same force
and effect as an original signature.
 
[Signature page follows. The balance of this page is intentionally left blank.]
 
7
 

--------------------------------------------------------------------------------

 

     IN WITNESS WHEREOF, the parties, intending legally to be bound, have caused
this First Amendment to be duly executed and delivered in Troy, Michigan as of
the day and year first herein above written.
 

SELLER:       MERITOR FRANCE       By:  /s/ John A. Crable             Name:
John A. Crable     Its: Gérant       SELLER GUARANTOR:   ARVINMERITOR, INC.  
By: /s/ Mary A. Lehmann       Name: Mary A. Lehmann     Its: Senior Vice
President       BUYER:   81 ACQUISITION LLC   By: Jeffrey Legault            
Name: Jeffrey Legaut     Its: Assistant Secretary


8
 

--------------------------------------------------------------------------------

 